DETAILED ACTION
	The following action is in response to application 17/080,573 filed on October 26, 2020.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claim 9 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 1 of prior U.S. Patent No. 10,816,070. This is a statutory double patenting rejection.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
s 1-8, and 10-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 3, 4, 5, 6, 7, 8, 9, 10, 11, 12, 13, 14, 15, 16, 17, 18 and 19, respectively, of U.S. Patent No. 10,816,070. Although the claims at issue are not identical, they are not patentably distinct from each other because (see claims).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8 and 10-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mimura ‘249.  With regard to claim 1, Mimura teaches a system for electromechanical actuation, the system comprising: a power distribution unit comprising a motor 41 and differential gears (Fig. 3); and a plurality of electromechanical actuators 4a/4b, each coupled to an output of a corresponding one of said differential gears 44c, each of the electromechanical actuators comprising a configurable brake 71/75 and a mechanical output, wherein said power distribution unit is operable to provide mechanical torque to one or more of said electromechanical actuators via said motor and said differential gears based on configuration of said configurable brakes in each of said electromechanical actuators.  With regard to claim 2, Mimura teaches the system, 

wherein said differential gears comprise two or more differential gears for receiving an input torque and supplying an output torque to one of a plurality of outputs of said differential gears (Fig. 3).  With regard to claim 5, Mimura teaches the system, wherein said mechanical output of each of said electromechanical actuators comprises a rotary or linear output (Fig. 3).  With regard to claim 6, Mimura teaches the system, wherein at least one of said electromechanical actuators comprises a power-on brake or a power-off brake 71,75.  With regard to claim 7, Mimura teaches the system, wherein said differential gears comprise epicyclic gearing (Fig. 3).   With regard to claim 8, Mimura teaches the system, wherein the power distribution unit comprises a slip clutch 42 for configuring a torque provided to the one of the electromechanical actuators.  With regard to claim 10, Mimura teaches the system, wherein said motor comprises an electrical, hydraulic, or pneumatic motor 41.  With regard to claim 11, Mimura teaches a method for electromechanical actuation, the method comprising: in a control system comprising a power distribution unit comprising a motor 41 and differential gears (Fig. 3), and a plurality of electromechanical actuators 4a,4b, each electromechanical actuator coupled to an output of a corresponding one of said differential gears 44c with each of the electromechanical actuators comprising a configurable brake 71,75 and a mechanical output: providing mechanical torque to one or more of said electromechanical actuators from said power distribution unit via said motor and said differential gears based on configuration of said configurable brakes in each of said electromechanical actuators.  With regard to claim 12, Mimura teaches the method, wherein said 
wherein at least one of said configurable brakes is a mechanically configurable brake or an electrically configurable brake 71,75.  With regard to claim 14, Mimura teaches the method, 
wherein said differential gears comprise two or more differential gears for receiving an input torque and supplying an output torque to one of a plurality of outputs of said differential gears (Fig. 3).  With regard to claim 15, Mimura teaches the method, wherein said mechanical output of each of said electromechanical actuators comprises a rotary or linear output (Fig. 3).  With regard to claim 16, Mimura teaches the method, wherein at least one of said electromechanical actuators comprises a power-on brake or a power-off brake 71,75.  With regard to claim 17, Mimura teaches the method, wherein said differential gears comprise epicyclic gearing (Fig. 3).  With regard to claim 18, Mimura teaches the method, wherein the power distribution unit comprises a slip clutch 42 for configuring a torque provided to one of the electromechanical actuators.  With regard to claim 19, Mimura teaches the method, wherein said motor comprises a brushless DC motor, a brushed DC motor, an AC Induction motor, or a stepper motor 41.  With regard to claim 20, Mimura teaches a system for electromechanical actuation, the system comprising: a power distribution unit comprising a motor 41, slip clutch 42, and differential gears (Fig. 3); and a plurality of electromechanical actuators 4a,4b, each coupled to an output of a corresponding one of said differential gears 44c, each of the electromechanical actuators comprising a configurable brake 71,75 and a mechanical output, wherein said power distribution unit is operable to provide mechanical torque configured by said slip clutch to one of said electromechanical actuators via said motor and said differential gears based on configuration of said configurable brake in each of said electromechanical actuators.
Conclusion
Romana ‘632 has been cited to show a similar system comprising a motor E, Differential 203, and brakes 209A, 209B.
Ohlig ‘940 has been cited to show a similar system comprising a motor 300, differential 100, outputs 2/3 and brakes 402/403.
	Schievelbush ‘763 has been cited to show a similar system comprising a motor 1, transmission 3 and output flaps 10.
	Todorovic ‘529 and John ‘447 have been cited to show similar cowling operating mechanisms comprising respective gearing.
FACSIMILE TRANSMISSION

Submission of your response by facsimile transmission is encouraged.  The central facsimile number is (571) 273-8300.  Recognizing the fact that reducing cycle time in the processing and examination of patent applications will effectively increase a patent's term, it is to your benefit to submit responses by facsimile transmission whenever permissible.  Such submission will place the response directly in our examining group's hands and will eliminate Post Office processing and delivery time as well as the PTO's mail room processing and delivery time.  For a complete list of correspondence not permitted by facsimile transmission, see MPEP 502.01.  In general, most responses and/or amendments not requiring a fee, as well as those requiring a fee but charging such fee to a deposit account, can be submitted by facsimile transmission.  Responses requiring a fee which applicant is paying by check should not be submitting by facsimile transmission separately from the check.
	

 
I hereby certify that this correspondence is being facsimile transmitted to the Patent and Trademark Office (Fax No. (571) 273-8300) on ____________ (Date)
 
Typed or printed name of person signing this certificate:  _____________________________________  
_____________________________________ 		
(Signature) 	

If your response is submitted by facsimile transmission, you are hereby reminded that the original should be retained as evidence of authenticity (37 CFR 1.4 and MPEP 502.02).  Please do not separately mail the original or another copy unless required by the Patent and Trademark Office.  Submission of the original response or a follow-up copy of the response after your response has been transmitted by facsimile will only cause further unnecessary delays in the processing of your application; duplicate responses where fees are charged to a deposit account may result in those fees being charged twice.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROGER L PANG whose telephone number is (571)272-7096.  The examiner can normally be reached on M-F 06:00-14:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on 5712726923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROGER L PANG/Primary Examiner, Art Unit 3655                                                                                                                                                                                                        
/ROGER L. PANG/
Examiner
Art Unit 3655



July 26, 2021